

116 HR 6530 IH: Emergency Supply Chain Transparency Act
U.S. House of Representatives
2020-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6530IN THE HOUSE OF REPRESENTATIVESApril 17, 2020Mr. Deutch (for himself, Ms. Clark of Massachusetts, Mr. Schneider, and Ms. Craig) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require the President to report to Congress on certain authorities used under the Defense Production Act of 1950 and the Robert T. Stafford Disaster Relief and Emergency Assistance Act, and for other purposes.1.Short titleThis Act may be cited as the Emergency Supply Chain Transparency Act.2.Defense Production Act of 1950Title VII of the Defense Production Act of 1950 (50 U.S.C. 4551 et seq.) is amended by adding at the end the following:724.Accountability and transparency report to Congress(a)In generalWithin 14 days of exercising any authority provided under title I or title III of this Act, the President, or the head of each Federal agency to which the President delegates authority under such title, shall issue a report to Congress disclosing—(1)the production, transport, distribution, sale, delivery, and construction of all materials, services, and facilities related to the exercise of such authority; and(2)any private entity in receipt or possession of such materials, services, and facilities.(b)UpdateEach report made under subsection (a) shall be updated periodically, not less than every 14 days, while such authority is in use..3.Federal emergency assistanceSection 502 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5192) is amended by adding at the end the following:(d)Report to Congress(1)In generalWithin 14 days of exercising authority under subsection (a), the President, or the head of each Federal agency to which the President delegates authority under this section, shall submit to Congress a report disclosing all equipment, supplies, facilities, personnel, services, and other resources provided to Federal agencies, private organizations, and State and local governments under this Act related to such exercise of authority. (2)UpdateEach report made under subsection (a) shall be updated periodically, not less than every 14 days, while such authority is in use. .